940 F.2d 662
Unpublished DispositionNOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.Robert SLAVEN, Sr., Plaintiff-Appellant,v.SECRETARY OF HEALTH AND HUMAN SERVICES, Defendant-Appellee.
No. 91-3088.
United States Court of Appeals, Sixth Circuit.
July 30, 1991.

1
Before BOGGS, Circuit Judge, LIVELY, Senior Circuit Judge, and CLELAND, District Judge*.

ORDER

2
Plaintiff appeals the district court's grant of summary judgment in favor of defendant on the ground that his complaint was untimely filed.  Plaintiff's complaint, filed on May 9, 1991, sought review of the decision of the Social Security Appeals Council ("Appeals Council") denying his claim for disability insurance benefits.  On May 27, 1991, the Appeals Council granted plaintiff an extension to May 9, 1991, to commence a civil action in the district court.  Plaintiff now seeks dismissal of this appeal as moot and a remand to the district court with instructions to vacate its judgment.  Defendant does not oppose the motion.


3
It therefore is ORDERED that this appeal is dismissed as moot and the case is REMANDED to the district court with instructions to vacate the November 21, 1990 judgment and for further proceedings consistent with the March 27, 1991 order of the Appeals Council extending time to file a civil action.



*
 The Honorable Robert H. Cleland, U.S. District Judge for the Eastern District of Michigan, sitting by designation